 


114 HR 2148 IH: Ensuring Quality in the Unemployment Insurance Program (EQUIP) Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2148 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title III of the Social Security Act to require a substance abuse risk assessment and targeted drug testing as a condition for the receipt of unemployment benefits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ensuring Quality in the Unemployment Insurance Program (EQUIP) Act. 2.Drug screening made a condition of benefit receipt (a)In generalSection 303(l) of the Social Security Act (42 U.S.C. 503(l)) is amended to read as follows: 
 
(l) 
(1)For purposes of subsection (a), the State law (as defined in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)) of a State shall provide the following: (A)No regular compensation may be paid to an applicant for such compensation with respect to a benefit year unless, before the receipt of any such compensation— 
(i)the applicant has completed a substance abuse risk assessment for such benefit year; and (ii)subject to subparagraph (B), if the State determines based on the results of such assessment that the applicant is a high-risk applicant, not later than 1 week after the results of the assessment are determined, the applicant tests negative for controlled substances. 
(B)If a high-risk applicant tests positive for any controlled substance— (i)if such test result is the first positive test result for such applicant in the benefit year— 
(I)no regular compensation may be paid to such applicant for a period of 30 days beginning on the date that such test result is determined; and (II)no regular compensation may be paid to such applicant during the remainder of such benefit year unless the applicant tests negative for controlled substances at the end of such period; 
(ii)if such test result is not the first positive test result for such applicant in the benefit year, no regular compensation may be paid to such applicant during the remainder of such benefit year. (C)A high-risk applicant receiving benefits with respect to a benefit year shall be subject to testing for controlled substances by the State at any time during the benefit year, with limited notice provided to the applicant of such testing. 
(D)A high-risk applicant who is tested for controlled substances under— (i)subparagraph (A) or (C) shall be responsible for the cost of such test if the individual tests positive for any such substance; and 
(ii)subparagraph (B)(i)(II) shall be responsible for the cost of such test. (2)For purposes of this subsection— 
(A)the term benefit year means the benefit year as defined in the applicable State law; (B)the term controlled substance— 
(i)means a drug or other substance selected by the State to be included in drug testing under this subsection; and (ii)does not include any drug or other substance used by the applicant pursuant to a valid prescription or as otherwise authorized by law; 
(C)the term high-risk applicant, with respect to a benefit year, means an individual who is determined by the State to have a high risk of substance abuse based on the results of a substance abuse risk assessment administered under paragraph (1)(A)(i); and (D)the term substance abuse risk assessment means a screening instrument, approved by the Director of the National Institutes of Health, designed to determine whether an individual has a high risk of substance abuse.. 
(b)No merit staffing requirementsSection 303(a)(1) of the Social Security Act (42 U.S.C. 503(a)(1)) shall not be construed in such a manner as to apply the merit staffing requirements in section 900.603 of title 5, Code of Federal Regulations, as in effect on October 1, 2011, to the implementation of section 303(l) of such Act (as amended by subsection (a)). (c)Funding for substance abuse testing (1)Funding from IPABSection 1899A(m) of the Social Security Act (42 U.S.C. 1395kkk(m)) is amended— 
(A)in paragraph (1), in the matter preceding subparagraph (A), by striking to the Board to carry and inserting for the purposes of carrying out section 303(l), and, if any funds remain in the fiscal year involved, for the Board for the purpose of carrying; and (B)by striking paragraph (2). 
(2)Funding from the CO-OP programSection 1322(g) of the Patient Protection and Affordable Care Act (42 U.S.C. 18042(g)) is amended by striking to carry out this section and inserting to carry out section 303(l) of the Social Security Act, to the extent funds are necessary to carry out such section after the application of section 1899A(m)(1) of such Act. (d)Effective date (1)In generalExcept as provided in paragraph (2), the amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. 
(2)Delay permitted if legislation pendingIf a State applies to the Secretary of Labor to delay implementation of the requirements of section 303(l) of the Social Security Act (42 U.S.C. 503(l)) on the grounds that legislation to implement such requirements is pending in the State legislature on the date that is 180 days after the date of the enactment of this Act, the Secretary shall not refuse certification for payment to the State under section 302 of such Act solely on the basis of the failure of the State to implement such requirements before such date.  